DETAILED ACTION
This action is in response to amendments filed January 18th, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 16 is directed towards “A method of using a socket assembly”, comprising structural features of the socket assembly of claim 1, including a housing, a bearing, a ball stud, and a preload washer made of a metal that has a heat setting temperature. However, claim 16 further contains the limitation “operating the socket assembly at a temperature above the heat setting temperature without the preload washer taking a heat set”. Using a socket assembly does not inherently require the socket assembly to be operated at a temperature above a heat setting temperature of a preload washer in order for it to be used successfully. As such, the invention of claim 16 is distinct from the invention of claim 1, as the socket assembly of claim 1 does not require operating temperatures that are above the heat setting temperature of the preload washer.

Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of claims
Claims 1, 3, 5-8, 15, 16 are pending. Newly added claim 16 in amendments filed January 18th, 2022 has been withdrawn from consideration as noted above.
Claim Objections
As indicated in the prior action, claim 3 is objected to because of the following informalities:
Claim 3 is claimed as being dependent from cancelled claim 2. Claim 3 should be corrected to be dependent from claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 5,839,845; hereinafter Kincaid) in view of the publications Belleville Washers by Mubea Disc Springs (https://mubea-discsprings.com/disc-springs/belleville-washers/; hereinafter Corrosion Protection by Mubea Disc Springs (https://mubea-discsprings.com/materials/corrosion-protection/; hereinafter M2).
Regarding claim 1, Kincaid discloses a socket assembly (Fig. 1-7), comprising:
	a housing (112) having an inner bore (houses ball head 124 and bearing members 128, 132) extending along a central axis between a closed first end of the housing (120 Fig. 4) and an open second end of said housing (116 Fig. 4);
	a lower bearing (128) disposed in said inner bore of said housing, said lower bearing having a bearing surface (see Annotated Fig. 1 below) and a planar support surface opposite said bearing surface (see Annotated Fig. 1);
	a ball stud (114) having a shank portion extending outwardly from said housing through said open second end (shank portion 126 extends out of open end) and a ball portion (124) disposed in said inner bore;
	a preload washer (130 is a Belleville washer; lines 15-18 Col. 4) biasing said lower bearing into engagement with said ball portion of said ball stud (it can be seen in Fig. 4, 7 that the preload washer biases the lower bearing into engagement with the ball portion of the ball stud); and
	said lower bearing being able to float radially within said inner bore relative to the housing and to said preload washer by sliding said planar support surface along said preload washer (see Annotated Fig. 2 below).

    PNG
    media_image1.png
    509
    625
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    550
    466
    media_image2.png
    Greyscale

Annotated Figure 2
	Kincaid does not explicitly disclose wherein the preload washer is made of a metal that has a heat setting temperature and has an outer coating of a heat insulating material, which allows the preload washer to operate in an environment above the heat setting temperature without the preload washer taking a heat set, and wherein said outer coating of said preload washer engages the planar support surface of the lower bearing.
M1 teaches of preload washers (in the form of Belleville washers, i.e. disc springs, see line 1 under section titled Belleville Washers) that are made of metal (see section titled Stainless Steel Disc Springs on page 3; see section titled Common Belleville Washer Alloys on page 13), 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kincaid with the teachings of M2, to have the preload washer be made of a metal that has a heat setting temperature, as metals are well known to be used to manufacture preload washers.
M2 teaches of a preload washer (in the form of a Belleville disc spring, i.e. Belleville washer, see line 1 under section titled Disc Spring (Spring Washer) Corrosion Protection) having an outer coating that encapsulates the washer (see section titled Disc Spring (Spring Washer) Corrosion Protection, discussing that the washers have surface coatings, i.e. outer coatings, with a coating thickness, i.e. encapsulation of the washer via thickness of the coating) with a high heat resistance, which allows for heat insulation, and a low coefficient of friction (see section titled Dacromet coating).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kincaid with the teachings of M2, to have the preload washer made of a metal have an outer coating of a heat insulating material with a low coefficient of friction that encapsulates the preload washer. In doing so, this would help reduce the amount of friction that is experienced between the planar support surface of the lower bearing and the preload washer, since the outer coating of the preload washer will engage the planar support surface, as well as insulate the preload washer from any heat generated due to frictional movement of the planar support surface across the preload washer, thereby prolonging the life of the preload washer, the lower bearing, and the socket assembly altogether. Further, as the outer 
Regarding claim 3, the combination of Kincaid, M1, and M2 further teaches wherein said lower bearing is captured between said ball portion of said ball stud and said closed first end of said housing (it can be seen in the figures of Kincaid that the lower bearing is captured between the ball portion and the closed first end of the housing).
Regarding claim 5, the combination of Kincaid, M1, and M2 further teaches wherein said outer coating engages said closed first end of said housing (it can be seen in Fig. 4 or 7 of Kincaid that the outer coating of the preload washer will engage the surface of the first closed end of the housing).
Regarding claim 6, the combination of Kincaid, M1, and M2 further teaches wherein said outer coating encapsulates said preload washer (as taught by M2 in claim 1).
Regarding claim 7, the combination of Kincaid, M1, and M2 further teaches wherein said preload washer is a Belleville washer (see Col. 4 lines 15-18 of Kincaid).
Regarding claim 15, Applicant is reminded that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, the prior art need only to disclose the final product of a socket assembly having a housing with a flat lower wall compressing the preload washer.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid in view of M1 and M2 as applied to claim 3 above, and in further view of Parker et al. (US 2016/0025129; hereinafter Parker).
Regarding claim 8, the combination of Kincaid, M1, and M2 further teaches wherein the socket assembly further includes a dust boot having a flexible boot body extending between an upper end configured in sealed engagement about the shank portion of the ball stud and a lower end configured in sealed engagement with said open second end of said housing (see Col. 5 lines 25-29 of Kincaid stating that there is an elastomeric boot clamped to the ball stud and the second open end of the housing; see Fig. 1 of Kincaid depicting the arrangement of the dust boot).
	Kincaid nor M1 or M2 explicitly disclose wherein a second preload washer engages said lower end of the dust boot.
	Parker (Fig. 1-5) teaches of a similar socket assembly having a dust boot (22) in sealed engagement around a shank portion of a ball stud (40), wherein a lower end of the dust boot is in sealed in engagement with an open end (28) of a housing (24) that does engage a preload washer (58).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kincaid with the teachings of Parker, to have the lower end of the dust boot engage a second preload washer. Knowing that there are numerous configurations 

    PNG
    media_image3.png
    435
    678
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    435
    660
    media_image4.png
    Greyscale

Annotated Figure 4
Response to Arguments
The amendments to the claims filed January 18th, 2022 have been received. Arguments filed in response to the prior action dated September 16th, 2021 have been considered but are moot based upon a new grounds of rejection made in view of the newly applied prior art of M1.
The applied prior art combination of Kincaid in view of M1 and M2 does meet the claimed invention of claim 1, as the outer coating of the preload washer, which acts as a boundary layer between the preload washer and an external environment, will allow for the preload washer to operate in an environment above the heat setting temperature without the preload washer taking a heat set due to the heat insulating properties of the outer coating. Further, one would be motivated to make use of the teaching of the outer coating taught by M2, in contrast to other heat resistant materials that are disclosed by Mubea, due to the frictional properties provided via the outer coating, as it has a low coefficient of friction. 
With respect to newly added claim 16, it has not been considered as it is directed to an invention that is independent or distinct from the invention originally claimed. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.J.B./							/Josh Skroupa/Examiner, Art Unit 3678                       			Primary Examiner, Art Unit 3678